DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 17, 2021 and February 15, 2022 is/are acknowledged. Applicant has cited approximately one hundred and seventy-five references for consideration which include an entire text book of approximately 500 pages (“Non-Patent Literature Document “7”). The examiner believes that the large volume of references for consideration is largely cumulative. The references have been considered to the best of the examiner’s ability based upon the fact that such a large volume of references have been cited. The applicant’s assistance is respectfully requested with the list of cited references as per MPEP 2004, paragraph 13. Applicant’s attention is also directed to Ex Parte Morning Surf Corp., 230 USPQ 446 and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972). 
The information disclosure statement filed December 17, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, 
a copy of Non-Patent Literature Document cite number “13” was not provided and therefore this document has been crossed out on the IDS statement and has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms “Bluetooth” and “FireWire” within the specification, which are trade names or trademarks used in commerce, have been noted in this application. The specification is a very length specification which could not be checked to the extent necessary so there may be others as well. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 35 is objected to because of the following informality: “wherein the light source comprises laser” should be corrected to “wherein the light source comprises laser light” to be grammatically correct.   Appropriate correction is required.


Double Patenting
Claims 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-37 of co-pending Application No 17/522,796 (‘796). 
Claims 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-37 of co-pending Application No 17/522,796 (‘796) in view of Edwards publication number 2010/0168606. 
Claims 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-37 of co-pending Application No 17/522,796 (‘796) further in view of Verdooner publication number 2011/0234977. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘796 claims the limitations including the following: the limitations of claims 21 (‘796, claim 21); the limitations of claim 22 (‘796, claim 34); the limitations of claim 23 (‘796, claim 35); the limitations of claim 24 (‘796, claim 36); the limitations of claim 25 (‘796, claim 36); the limitations of claim 26 (‘796, claim 36); the limitations of claim 27 (‘796, claim 22). With respect to claim 28, ‘796 teaches of the ophthalmic test comprising a dark adaption test using bleaching light (‘796, claim 22) but does not specifically disclose the bleaching light comprising a light within the green spectrum. Edwards teaches that when applying an ophthalmic test comprising a dark adaption test using bleaching light, that specifically the bleaching light can comprise light within the green spectrum for the purpose of providing an improved dark adaption determination (Edwards, paragraphs 0007, 0013-0014). Therefore, it would have been obvious to one 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of co-pending Application No 17/522,798 (‘798). 
Claims 23-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of co-pending Application No 17/522,798 (‘798) in view of Krueger publication number 2018/0008141. 
Claims 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of co-pending Application No 17/522,798 (‘798) further in view of Edwards publication number 2010/0168606. 
Claims 31-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of co-pending Application No 17/522,798 (‘798) further in view of Verdooner publication number 2011/0234977. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 

light source as comprising a laser light since laser light is a well-known source of light in devices that provide ophthalmic testing for the purpose of providing a stimulus light that is needed to be observed or tracked by the subject during testing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Examiner’s Comments 
It is the examiner’s contention that the limitations of claim 21 are fully supported by the each of the parent applications as originally presented and do not present prohibited new matter for the following reasons. 
	With respect to lines 13-14 and lines 17-19, the parent applications support the system providing verbal commands to “generate a first audible command, via the wearable frame, to instruct the test subject to focus her gaze on the fixation point” and the claimed “generate a second audible command, via the wearable frame, to instruct the test subject to provide one or more psychophysical responses indicating observation of the stimulus area” (paragraphs 0011, 0033, 0072, 0245, 0316).  
	With respect to the last two paragraphs of independent claim 21, the specifications of the parent applications disclose that the system can provide monitoring of at least one attribute of the test, the attribute can be whether the test subject continues to provide a response, and using that to determine if the test subject needs guidance to complete the test (paragraphs 0314-0316). The parent applications also support that in the event guidance is needed, the system can provide additional audible commands via the wearable frame to continuing to focus gaze, and to continue to 
Allowable Subject Matter
Claims 21-35 are allowed (upon overcoming the claim objection and double patenting rejections set forth above). 
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 21, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic testing system specifically including, as the distinguishing features in combination with the other limitations, one or more computer programs stored in memory and configured to be executed by a processor, the one or more computer programs including instructions that upon execution, control the light source to generate a fixation light and present a fixation point within the image plane, the fixation point being configured for focusing attention of the test subject during the test, generating a first audible command, via the wearable frame, to instruct the test subject to focus gaze on the fixation point, control the light source to generate a stimulus light and present a stimulus area within the image plane, generate a second audible command, via the wearable frame, to instruct the text subject to provide one or more psychophysical responses indicating observance of the stimulus area, analyze the one or more psychophysical responses to determine whether the test subject requires guidance to complete the test, in the event the test subject requires guidance, provide the test . 
Prior Art Citations
	Verma publication number 2011/0267577, Krueger publication number 2018/0008141, Pundlick publication number 2020/0397281, Peyman publication number 2009/0231545, Tannoudiji publication number 2016/0070105, and Jeon publication number 2021/0315453 are being cited herein to show ophthalmic testing systems having some similar structure to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 8, 2022